Name: Regulation (EEC) No 226/73 of the Council of 31 January 1973 laying down general rules for imports of New Zealand butter and cheese into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 73 Official Journal of the European Communities No L 27/17 REGULATION (EEC) No 226/73 OF THE COUNCIL of 31 January 1973 laying down general rules for imports of New Zealand butter and cheese into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, as last amended by Regulation (EEC) No 1411 /71 (4 ); whereas, however, those criteria should be clarified ; Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1 This Regulation governs imports into the United Kingdom of butter and cheese from New Zealand to which the special import terms provided for in the Protocol are to apply. Article 2 The special terms referred to in Article 1 shall apply only to goods in respect of which it is provided that they are of New Zealand origin and that the minimum price laid down in Article 3 is observed. Article 3 Having regard to the Treaty concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community (*), signed at Brussels on 22 January 1972, and in particular Article 3 of Protocol No 18 ( 2 ) annexed to the Act which is annexed to the said Treaty ; Having regard to the proposal from the Commission ; Whereas the said Protocol No 18 (hereinafter called 'the Protocol') provides that the United Kingdom is authorized to import from New Zealand certain quantities of butter and cheese on special terms ; whereas such special import terms consist in particular of the non-application of compensatory amounts in trade between the United Kingdom and New Zealand and of the introduction of special levies applicable to such imports for which the observance of a minimum price must be guaranteed at the cif stage by New Zealand ; Whereas this minimum price to be observed at the cif stage is fixed, pursuant to Article 1 (3 ) of the Protocol, at a level which enables New Zealand to realise a price representing the average price obtained by that country on the United Kingdom market from 1969 to 1972 ; The minimum import price to be observed at the cif stage pursuant to Article 1 (3 ) of the Protocol shall be : ( a ) for butter : 76-96 u.a./100 kg, (b ) for cheese : 66-45 u.a./100 kg. Article 4 1 . The special levies provided for in Article 2 of the Protocol shall be fixed on the basis of the difference between :  the market price at which the annual quantities specified in Article 1 (2) of the Protocol can actually be sold ; and  the cif price fixed in Article 3 , plus costs incurred between the cif and first-sale stages . 2 . To enable the annual quantities specified in Article 1 (2 ) of the Protocol actually to be sold the special levies :  shall be fixed at a level such that the butter and cheese in question can be sold at a consistent rate ; Whereas the amounts of the special levies may, on the basis of the criteria given in Article 2 (2 ) of the Protocol , be fixed dn accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 (3 ) of 27 June 1968 on the common organization of the market in milk and milk products, ( ») OJ No L 73 , 27. 3 . 1972, p . 5 . (2 ) OJ No L 73 , 27. 3 . 1972, p . 173 . (3 ) OJ No L 148, 28 . 6 . 1968, p . 13 . (4 ) OJ No L 148, 3 . 7. 1971 , p . 4 . No L 27/ 18 Official Journal of the European Communities 1 . 2 . 73  shall as far as possible be kept at a uniform level to ensure the stability of the market ; Regulation to the Commission, which shall inform the other Member States thereof. Article 7 The Commission shall submit to the Council before 1 April each year and for the first time before 1 April 1974 a report on the manner in which the provisions of the Protocol have been applied.  may nevertheless be altered and shall be adjusted in particular where this is necessary to permit the consistent sales of the annual quantities specified in Article 1 (2 ) of the Protocol . However, to avoid disrupting the sale of Community butter and cheese, the special levies shall not be lower than the level necessary to permit the annual quantities specified in Article 1 (2 ) of the Protocol actually to be sold . Article 8 Article 5 Detailed rules for the application of this Regulation, and in particular the amounts of the special levies and the appropriate measures for ensuring that in accordance with Article 1 (4) of the Protocol goods imported into the United Kingdom are not resold within the Community or re-exported to third countries, shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . The special levy to be charged shall be that ruling on the day of importation into the United Kingdom. Article 9 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The United Kingdom shall communicate all information necessary for the application of this This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1973 . For the Council The President A. LAVENS